Cook, P. J.,
delivered the opinion of the. court.
Mrs. Becker, appellant, was the owner of a trangular piece of land situated in the city of Laurel, on which she had erected five dwelling houses, four of which faced east on the street, the west line marked by fence; the fifth faced west. It appears that she had divided the land by an alley ten feet wide, thus making two blocks. In the eastern block was situated a frame dwelling occupied by appellant and used as a boarding house, and this house is the subject of this controversy. After some negotiations this dwelling house was sold to appellee. The record discloses that nothing was said about the amount of land to be embraced in the deed, but in all the negotiations the object of the sale referred to was the house-. It seems that the interested parties reached an agreement on the terms of the sale, when the undisputed proof shows that something was said about the preparation of the deed, and appellant, an aged woman of G-erman extraction and of small knowledge of the English language, asked appellee if it would be necessary -to employ a lawyer to draft the deed, and appellee replied that it would not be necessary, that his bookkeeper was well qualified to prepare the deed, an4 her would have the deed prepared at no expense to her, which was a rash promise as this lawsuit demonstrates. So it was, the old lady intrusted to the appellee the preparation of the deed, which was afterward read to and signed by her. The deed of conveyance described the land conveyed by metes and bounds, beginning at a selected *343starting point, and ignoring the fence lines, which was Greek to an ordinary layman and signified nothing — and who wonld not know whether or not it correctly described the lot of land she had agreed to sell appellee. Bnt it appears that she signed, acknowledged and delivered the deed. Things rocked along and áll was well, until appellee, proceeded to take visible possession of the dirt called for by his deed. It will be recalled that appellant had divided her triangular piece of land, leaving an .alleyway between. This was done so that she could conserve her interests and utilize to the utmost the entire property, and leave an outlet to each tenant of houses to he there-after built, both from the front and from the back. It seems to be perfectly manifest that the closing of this alley at either end would seriously impair the value of all the lots embraced in the entire tract, and it also seems equally manifest that no reasonable man could have believed that she intended to make a conveyance which would accomplish this-'result. So, when appellee proceeded to assume possession and ownership of that portion of the alley at the rear of his lot the trouble began, and the promise to have the deed so as to make it conform to the intention of the contracting parties. The above statement of facts is the case reflected by this record trimmed of all details.
The hill charges fraud in the preparation of the deed, but the chancellor denied the relief sought and dismissed the bill, presumably because the proof did not authorize a a belief that appellee had been guilty of any actual fraud. It was shown that the description in the deed was clear, specific, and definitely described the land which Mrs. Becker was conveying when she signed the deed. We take an entirely different view of the matter, if the evidence is to be, believed, and it is undisputed. W.e think, when Mr. Dunagin'assumed the task of preparing this deed and guaranteeing its efficiency to record the trade, under all the facts, he should have pointed out on the ground the limits and boundaries of the lot described in the deed; for it seems manifest that any good business man, as Mr. Duna-*344gin is shown to be, coulcl not have thought that this woman knew that she was not only selling him the house but was also making it possible for him to acquire, if he so desired, the balance of her holdings at his own price, or, at least, upon terms much to the advantage of a purchaser owning a part of the alley.
For these reasons, we think the decree should have been for the complainant.

Reversed and remanded.